Title: From Louisa Catherine Johnson Adams to Charles Francis Adams, 21 August 1822
From: Adams, Louisa Catherine Johnson
To: Adams, Charles Francis


				
					My Dear Charles
					Philadelphia 21 August 1822
				
				I yesterday received your Letter and could not help smiling at poor Shaws distress though I really do not see why he grieves about the Books. Surely he did not pretend to go want them for his Atheneum? If not why does it concern him?—Your Grandfather is the best judge of what is to be done and his advisers know best what they are after—He appears now to be in the hands of a Judge—I wont say a criminal Judge—I am very sorry I shall not be able to come on this Summer I never gave up the hope until last week but I fear now it is impossible—Had your Aunt Kitty come to Philadelphia instead of going to Washington I should have left her to take care of your Uncle and paid you a short visit at least but at present his health is too low to permit me to leave him—What do you mean by the Poem? You rattle in your Letter as if I was on the spot and knew all that was passing—What tale have you been reading for even here I am quite in the dark? Your observations concerning religion are incorrect altogether—Of real intrinsic religion you cannot have too much—Of the hypocritical ostentation too little—But beware how you decide between the two and end in having none—At your age and in your present situation the less you talk upon this subject the better as it is probably not among your dissipated College friends that you will obtain any knowledge of the subject that can be of any essential benefit to your heart or morals—Deep rooted and early principles will I trust protect you from the foul contagion of free thinkers—I have sent your books by Mr. Bailey tell John I have not forgotten him and that his shall speedily follow—Does he propose to speak for the Boylston Prize this year? If he does tell him to practice to bawl as loud as he can His voice is so sweet he will only “roar like any Nightingale” and it would really give me more pleasure than I can express to have him gain one of the prizes—God Bless you both and ever love your Mother as you are loved by
				
					Louisa C Adams—
				
				
					P.S. Your Letters will soon be a secret to me as even with Spectacles I shall not be able to decypher them—Here lies the pith—
				
			